 

--------------------------------------------------------------------------------

Exhibit 10.4(i)
Land Contracted Circulation Agreement


Party A: Xiamen Sanxiushan Vegetable Professional Cooperative, Representative:
Guo Yongyuan
Party B: Xiamen Xinyixiang Catering Distribution Co., Ltd.
Witness: Tong’an District Zhuba Overseas Chinese Farm New Village Administration
Zone, Xiamen City


With a view to enhancing mutual growth of the Parties, and promoting the
Cooperative’s capacity in the supply of lands and products and cooperation
projects, this Agreement is signed by and between the Parties for the purpose of
increasing common interests through cooperation to develop to the full their
respective strengths.
 
The Parties reach agreement on the intent and mode of cooperation, stipulated as
follows.
 
I. Area, location and grade of land subcontracted
Party A shall subcontract the Eight Hundred mu (800 mu is equivalent of 131.8
acres) of one connected piece of land it contracted (hereinafter the Project
land) to Party B for exported vegetable growth and quality variety fostering
bases, the land being at the Mount Fengli, Zhuba Overseas Chinese Farm, east to
Zhuba Village, west to the highway, south to the wind prevention forest, and
north to the Longan forest. The ownership of the land contracted belongs to the
collective unit, while Party B only has the land use right and may not trade,
lease or idle away the land, or use such for housing construction.
 
II. Period of subcontracting
The period of subcontracting shall be ten (10) year commencing July 1st 2009 and
ending  June 30th 2019. In the event the actual date of land handover is later
than the date above specified, the ending date shall be postponed accordingly.
 
III. Charges for subcontracting and mode of payment
During the valid period of subcontracting, the charges for subcontracting shall
be RMB  650  (renminbi  SIX HUNDRED AND FIFTY yuan only)/mu/year. The charges
shall be payable by year in a lump sum, namely, a payment of RMB  520,000
(renminbi  FIVE HUNDRED AND TWENTY THOUSAND yuan only) shall be payable on the
July 1st each year. In the event Party B fails to pay such on schedule, it shall
bear the bank interests upon the charges delayed in addition to charges agreed.
Where the subcontracting charges are delayed in excess of three (3) months, the
Agreement is regarded to be terminated, and Party B shall be liable for all
losses caused for production suspension of the Project land.
 
IV. Rights and obligations of Party A
1. Party A shall guarantee its eligibility to sign the Agreement, and its right
to circulate by subcontract the aforementioned land to Party B for agreed use as
plantation bases, or Party A shall have handled all necessary formalities (if
any such).
 
Also agreed: In the event the subcontracted land is withdrawn by request of the
collective unit or the local farmers, Party A shall guarantee to, on the
condition of not impairing normal planting planned of Party B, notify Party B
one production season in advance, and allocate another land with equal area in
the same region for continued operation and use by Party B.
 
2. During the subcontract period, Party A shall ensure that, the Project land
shall qualify the tests and reviews relevant state authorities carry out on
Non-polluting Plantation Land, and can be granted relevant certificates and
accreditations, and Party A shall provide evidences for the Project land as
Non-Polluting Agricultural Production Base of Xiamen City for filing of Party B.
 
3. During the subcontract period, where Party B requests for the purpose of
planting, Party A shall conduct upon authorization of Party B the planting
management over the subcontracted land (including but not limited to assign
workers for planting, irrigation, disinfestation, cultivation, seedling growing,
cultivating, manure application, harvesting, packaging and insect dispelling,
however, Party B shall bear related costs and expenses), and Party A shall
ensure earnest assistance to Party B in solving problems concerning planting
management during the subcontracting. Party A may assist Party B in the
arrangement of planting on the land of origin as well as the purchase of
vegetables from Cooperative’s member households for supply to Party B, while the
Parties shall negotiate additionally on the varieties and quantities.
 

 
1

--------------------------------------------------------------------------------

 

4. During the subcontract period, Party A shall ensure, based on current
infrastructure conditions, good environment and conditions for planting, such
inclusive of ensuring drainage and irrigation facilities, and conveniences of
water and power supply, coordinating in possible disputes, and resolutely
attacking on thefts and destroying actions which may impair the development of
Project, so to ensure the smooth growth on the Project land.
 
5. During the subcontract period, where there is any theft or destroying event,
Party A shall actively coordinate with Party B in investigation and punishment,
so to ensure double indemnity for all losses caused.
 
V. Rights and obligations of Party B
1. Party B shall pay the full amounts of subcontract charges as scheduled and
agreed.
 
2. Party B is entitled to authorize Party A for aforementioned planting
management over the Project land. And Party B shall bear all production costs on
the Project land.
 
3. Upon maturity of the subcontract, where Party B does not intend for extension
of the subcontract, it shall notify Party A half a year in advance, and Party A
shall unconditionally withdraw the land and give such back to farmers’
cultivation thereupon.
 
4. Party B may at its own discretion decide to transfer to its affiliates any of
its rights and obligations under the Agreement, whereas affiliate hereof means
any business enterprise with same shareholders as, or any business enterprise
controlled by, or such controlling,  or having same actual controller as, Party
B.
 
5. The land Party B subcontracts hereof is the Non-Polluting Agricultural
Production Base accredited by Party A, and shall be compliant with relevant
national requirements on planting and production practice on non-polluting
agricultural production bases, and carry out production management in accordance
with stipulations of Party A on the operation and handling of non-polluting
agricultural products. All agricultural inputs prohibited by state regulations
and all highly toxic inputs are forbidden, and Party B shall remain under the
selective tests and checking of agricultural residual elements to be carried out
by agricultural and other authorities, shall bear liabilities for the results of
checking and tests, and may not fabricate facts on the area, output or
production scale of the base, or falsify vegetables turned out at other
production bases to be a products of local base.
 
VI. Breach of contract
1. During the subcontract period, either Party when breaching the Agreement
shall bear all and full liabilities for the losses caused to the other Party.
 
VII. Governance
Where there is any dispute arising out of the Agreement, such shall be governed
by Xiamen Arbitration Commission.
 
VIII. Miscellaneous
1. The Agreement comes to effect the day all Parties affix their chops and
signatures of respective representatives and complete the land handover
procedures.
 
2. The Agreement is made in quintuplicate, Party A and Party B keeping two
copies each, and the Witness keeping one copy.
 

 
2

--------------------------------------------------------------------------------

 

3. Post address of Party A: 69 Madou Lane, Mingxi Village, Wuxian Town, Tong’an
District, Xiamen City. The bank of deposit: Xiamen Agricultural Cooperative
United Society Wuxian Credit Union. Full name of unit: Xiamen Sanxiushan
Vegetable Professional Cooperative. A/C No: 9020217010010000024041.
 
Post address of Party B: 4/F, Xuan Yue Building, Chuangyeyuan, Torchlight
Hi-Tech Park, Xiamen City.
 
In case of any change to the address of either Party, the changing Party shall
notify the other in written form, otherwise shall bear all legal consequences
hence caused.
 
4. In principle all properties and assets belong to the investor.
 
5. Annexed are materials of accreditation on Non-Polluting Origin of
Agricultural Products.
 


Party A: (Company Seal)
Party B: (Company Seal)
Representative: /s/ Guo Yongyuan
Representative: /s/ Li Hong



Witness: Tong’an District Zhuba Overseas Chinese Farm New Village Administration
Zone, Xiamen City
 
 
Date: Jun 30th, 2009
 
 
 
 

 

 
3

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 